DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-13, 15, 18-22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US5698210), Yokoyama (EP1142476, from IDS), and further in view of Connick, Jr. (US4401456).
Applicant’s claim:
--  A buoyant water-soluble controlled release composition for eradicating or controlling insects and/or vegetation in a body of water, comprising: a water-soluble polymer; at least one active agent; at least one surfactant; and a binder, wherein the binder comprises at least one hydroxyl moiety.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claim 1-5, 13, 15, Yokoyama teaches floating/buoyant pesticide compositions for application to paddy fields which comprises an active agent in amounts of 0.01 to 80 wt% (which reads on the claimed ranges of claims 2-5, and 13) and wherein the active agent can be a plant growth regulator, a disintegrating agent which include the claimed water soluble polymers, specifically, alginate and gelatin, and which can comprise calcium chloride which is a known crosslinking agent for alginates), etc., in amounts of 0.5 to 80 wt% (which reads on the ranges claimed in claims 2-5), at least one surfactant in amounts of 0.1 to 40 wt% (which reads on the ranges claimed in claims 2-5), and a binder which comprises at least one hydroxyl moiety, e.g. cellulose derivatives, (e.g. hydroxyethyl cellulose, hydroxypropyl cellulose, etc.), ethylene oxide (will contain a terminal OH group), etc. in amounts of 0.1 to 50 wt% (which reads on the ranges claimed in claims 2-5), and wherein the formulations comprise pockets of a gas within the composition, specifically air pockets (See entire document; [0004]; [0014]; [0021]; [0025]; [0027]; claims; abstract; [0016-0040]; [0046]) and because it comprises the same active agents, the same water soluble polymers instantly claimed, and the same surfactants and binders that are instantly claimed and in overlapping amounts to those instantly claimed the composition of Yokoyama is obviously controlled-release (See entire document; [0004]; [0014]; [0021]; [0025]; [0027]; claims; abstract; [0016-0040]; [0046]; [0022-0024]).
	Regarding claim 6-7, Yokoyama teaches wherein the water soluble polymers (binders and disintegrants) are selected from polyvinyl alcohol, PVP, PEG/PEO, alginate, gelatin, etc. and wherein these agents may be used alone or in the form of mixtures containing two or more species and that the ratios of the mixtures can be suitably selected by one of ordinary skill in the art (See [0037-0038]).
	Regarding claim 18, Yokoyama teaches wherein the binder can be polyalkoxylated alcohol, e.g. polyethylene oxide or hydroxyethyl cellulose, hydroxypropyl cellulose or hydroxypropylmethyl cellulose, etc. (See [0037]).
	Regarding claims 19-21, Yokoyama teaches wherein the surfactant is an anionic (which reads on ionic surfactant), and or nonionic surfactants (e.g. fatty acid esters, etc.) (See [0034-035]). Claim 21 as currently written does not actually require the surfactant to be a cationic surfactant it merely further limits the cationic surfactant of claim 20. If applicants are actually trying to claim wherein the cationic surfactant is actually required, then claim should read as follows, “The composition of claim 20, wherein the surfactant is a cationic surfactant, which is an ammonium-containing surfactant.”
	 Regarding the newly added limitation that the composition floats for at least 4 hours which is not expressly taught by Yokoyama. However, Yokoyama does teach wherein their floatable polymeric pesticide compositions which comprise all of the claimed water-soluble polymer, active agent, surfactant and binder in the claimed amounts can be extruded (See [0017]; Examples (all appear to be extruded); entire document; [0004]; [0014]; [0021]; [0025]; [0027]; claims; abstract; [0016-0040]; [0046]; [0022-0024]) which is the same method that applicants use to form their floatable product and introduce air bubbles homogenously and as Yokoyama uses the same methods to make their floatable compositions also having air bubbles then it would have been obvious that the compositions should have the same properties that are instantly claimed (e.g. homogeneous air bubble distribution and floating for at least 4 hours) especially since they teach wherein the floating composition contains a film that can be coated to dissolve in 24 hours (See [0047]).
	Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 9-10 and 12, Yokoyama does not specifically teach wherein the composition comprises a crosslinking agent specifically a calcium salt. However, Yokoyama does teach wherein the disintegrating agents/binders include the polymers alginate, PVP, PVA, PEG, and can also include calcium chloride and calcium chloride is a known crosslinking agent of alginate (As evidenced by Connick, Jr.) and Yokoyama further teaches wherein these disintegration agents can be used in any mixture in a total amount of 0.5 to 80 wt% of the total composition (See [0038]). As is taught by Connick, Jr. crosslinking alginate leads to controlled release of active agents from the gel/gelling that is formed via crosslinking of alginate with the calcium chloride and these crosslinked alginate particles can float (See Col. 5, ln. 35-44; Col. 6, ln. 7-42; abstract; etc.). Connick, Jr. further teaches using the crosslinking agent in amounts of 1 to 15% which reads on claim 12 (Col. 5, ln. 1-11).
Regarding claim 8, Yokoyama does not specifically teach wherein the first polymer is present in 40 wt% to 95 wt% and the second polymer is present in an amount of from 5 wt% to 60 wt% based on the total weight of the polymer. However, Yokoyama does teach wherein the ratios of the mixtures can be suitably selected by one of ordinary skill in the art (See [0037-0038]). As such, it would have been obvious to one of ordinary skill in the art at the time of the instant filing to have optimized the ratio of polymers/disintegrants in Yokoyama in order to form a more effective floating composition for controlled delivery of agrochemical active agents.
Regarding the new limitations wherein the composition floats for at least 4 hours, wherein the air bubbles are homogeneously distributed throughout that are in claims 1 and 27, and wherein the composition is provided in a form that fully dissolves into the body of water over a period of from 2 days to 100 days from amended claim 22. Yokohama does not specifically teach wherein the composition is provided in a form that fully dissolves into the body of water over a period of from 2 days to 100 days. However, this is a property of the composition and as Yokohama teaches applicant’s composition according to claim 1 and teaches that the compositions can be formed via extrusion which is the same method that is instantly claimed it would have been obvious to optimize the amount of active agent in Yokohama which teaches actives in amounts of 0.01 to 80 wt% (which reads on the claimed ranges of claims 2-5, and 13) and wherein the active agent can be a plant growth regulator, a disintegrating agent which include the claimed water soluble polymers, specifically, alginate and gelatin, and which can comprise calcium chloride which is a known crosslinking agent for alginates), etc., in amounts of 0.5 to 80 wt% (which reads on the ranges claimed in claims 2-5), at least one surfactant in amounts of 0.1 to 40 wt% (which reads on the ranges claimed in claims 2-5), and a binder which comprises at least one hydroxyl moiety, e.g. cellulose derivatives, (e.g. hydroxyethyl cellulose, hydroxypropyl cellulose, etc.), ethylene oxide (will contain a terminal OH group), etc. in amounts of 0.1 to 50 wt% (which reads on the ranges claimed in claims 2-5), and wherein the formulations comprise pockets of a gas within the composition, specifically air pockets (See entire document; [0004]; [0014]; [0021]; [0025]; [0027]; claims; abstract; [0016-0040]; [0046]) and because it comprises the same active agents, the same water soluble polymers instantly claimed, and the same surfactants and binders that are instantly claimed and in overlapping amounts to those instantly claimed the composition of Yokoyama is obviously controlled-release (See entire document; [0004]; [0014]; [0021]; [0025]; [0027]; claims; abstract; [0016-0040]; [0046]; [0022-0024]), in order to develop a composition having the claimed properties of claims 1, 22, and 27 as discussed above, because Levy teaches it was known in the art to have floating compositions which remained active on the waters surface for at least hours if not days, and permeated the water’s surface to afford sufficient control of the insects/vegetation in the water for greater than 2 days as is instantly claimed. 
Thus, if perchance applicants demonstrate that Yokohama’s composition does not float for at least 4 hours, then Levy is used to remedy this deficiency in Yokohama. Levy teaches a floating composition is water-soluble and has controlled release for a period of time sufficient to treat a population of aquatic organisms, e.g. greater than 24 hours and release the actives over 1-5 days post treatment (which reads on the dissolving into the water over 2 days to 100 days) because Levy teaches wherein their compositions comprise the same water-soluble polymers/carriers/blends of carriers that are instantly claimed and/or are taught by Yokohama, e.g. polyvinyl alcohol, alginate/alginic acid, hydroxypropylmethylcellulose, polyacrylic acid, carrageenan, starches, etc. and wherein the composition comprising these carriers further comprises a biocide, specifically the commercially available Acrobe® which contains surfactants and as an active agent a Bacillus thurigiensis sp (b.t.i), a binder as per applicant’s claims which are present in amounts of about 0.0001 to about 50% w/w active agent, 50 to about 99% w/w carrier/water soluble polymer, about 0.0001 to about 75% w/w of a binder,  and one or more formulating ingredients, and a coating which can be water soluble (see Col. 6, ln. 56-Col. 7, ln. 29; (as it contains at least one hydroxyl moiety, and is reported by Levy to be water soluble); Col. 12, ln. 28-55) and which contains trapped air/pockets of gas (see example 4). Levy further teaches wherein their buoyant/floating compositions are extruded (See Col. 8, ln. 40-41, Col. 10, ln. 51-Col. 11, ln. 9; Col. 11, ln. 49-64; Col. 5-11;), which is the same method being used to make the instantly claimed compositions and as such would obviously lead to compositions wherein the air bubbles are distributed homogenously throughout and wherein their compositions can float for periods of time sufficient to treat a population of aquatic organisms, and specifically teach wherein after the compositions are applied they treat the insects for days at the surface of the water and permeate the water (e.g. dissolve over time) (See col. 12, ln. 6-55; examples, e.g. example 4, Col. 13, ln. 4-35). Levy teaches that one of ordinary skill in the art can select the appropriate blend water-soluble polymer carrier, binder, additives and actives and take into consideration the floatation properties of the components and the matter of the invention (e.g. the way it is formed) to deliver it to the appropriate area of the water column and have it effectively treat this area of the water column for the appropriate period of time sufficient to treat a population of aquatic organisms which they teach are over days and as such when treating the surface one of ordinary skill in the art obvious selects a blend such as that of Yokohama or optimizes to the instantly claimed blend of components which are broadly taught by Yokohama in order to form a controlled release composition which floats for at least 4 hours and dissolves over greater than 2 days to permeate the water surface in order to sufficiently treat a population of aquatic organisms that are to be controlled/removed from the water as is instantly claimed (Col. 13, ln. 4-35, Col. 13-15). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have added the crosslinking agent of Connick, Jr. to the floating pesticide formulation of Yokoyama. One of ordinary skill in the art would have been motivated to do this because Yokoyama teaches that calcium chloride is useful in their invention as a disintegrating agent and can be used in combination with other disintegrating agents, e.g. alginate, etc. and as is taught by Connick, Jr. calcium salts, e.g. calcium chloride are known crosslinking agents for alginate for forming controlled release of pesticides, etc. in water and as such it would have been obvious to calcium chloride with the alginate/alginate polymer blends as a disintegrant that is taught by Yokoyama in order to form a more effective controlled release of pesticides in the water over a period of time in the rice paddy.
	Regarding the narrower ranges that are instantly claimed, it would have been obvious for one of ordinary skill in the art at the time of the instant filing to optimize the ranges taught by Yokoyama to the instantly claimed ranges in order to develop the most effective controlled release floating pesticide formulation. Because, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	It also would have been obvious to one of ordinary skill in the art to form the extruded composition of Yokohama having the same amounts of water soluble polymers, specifically the same polymers instantly claimed, with the same amounts of binder, active agent and surfactant in order to develop the instantly claimed floating sustained release composition because Yokohama teaches overlapping ranges of all of applicant’s claimed components and wherein the composition can be formed via the same extrusion methods that are instantly disclosed. Yokohama further teaches that their compositions have air bubbles and as they are made via extrusion they would be expected to contain a homogeneous distribution of the air bubbles/air pockets throughout the composition. Additionally, it would have been obvious to optimize the compositions of Yokohama to have the claimed properties of floating and dissolution because Levy teaches that it was known in the art to form floating compositions for delivering insecticides/herbicides to water surfaces which float for sufficient time to allowed for controlled release of the active agents and composition to permeate the water and sufficiently control the unwanted aquatic organism, e.g. floats and permeates over multiple days, therefore floats for at least 4 hours and permeates/dissolves over at least 2 days. One of ordinary skill in the art would be motivated to form the claimed composition having the claimed properties in order to form a more effective floating controlled release pesticide/herbicide formulation for treating water surfaces, especially since Yokohama already teaches overlapping amounts of the same water soluble polymers, binder, surfactants, and active agents that are instantly claimed and teaches extruding the compositions and that they comprise air pockets/bubbles to help keep the composition afloat. Thus, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), especially since Levy teaches that one of ordinary skill in the art can optimize the amount of air/floating characteristics of the composition in order to achieve a desired release profile/time because Levy teaches that one of ordinary skill in the art can select the appropriate blend water-soluble polymer carrier, binder, additives and actives and take into consideration the floatation properties of the components and the matter of the invention (e.g. the way it is formed) to deliver it to the appropriate area of the water column and have it effectively treat this area of the water column for the appropriate period of time sufficient to treat a population of aquatic organisms which they teach is routinely over 2 days.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the withdrawal of the previous claims objections, and 112(b) and 112(d), and 102 rejections of record. Applicant’s amendments to the claims have prompted the revised and/or new grounds of rejection under 103 that is presented herein. Applicant’s arguments insofar as they pertain to the new/revised grounds of rejection are addressed herein. Applicant’s argue that the cited prior art does not teach or suggest the newly added limitations which they state were from claim 22 and not previously addressed by the examiner. The examiner respectfully points out that claim 22 did not require all of the limitations listed in the claim as applicant’s used and/or language in previous claim 22 which contained these limitations. As such, the previous rejection did not have to address these limitations because the claim 22 previously stated: The composition according to claim 1, wherein: (a) the composition is provided in a form that the composition fully dissolves into a body of water over a period of from 2 days to 100 days, and/or (b) the composition comprises pockets of a gas within the composition; and/or (c) the composition is buoyant for a period of at least 4 hours following its placement into a body of water. Thus, clearly, all of (a), (b), and (c) were not required of previous claim 22, and as such applicant’s amendments to the claims to now require (a) as per amended claim 22, and (c) in newly amended claim 1 introduced limitations which were not previously required of the claims and as such amending the rejection to address these newly required limitations is allowed. Applicant’s argue that Yokohama does not disclose the buoyancy of their composition. The examiner respectfully points out that because Yokohama teaches all of the claimed components of the claimed composition in overlapping amounts and wherein the composition of Yokohama can be made via extrusion which is the same method instantly disclosed the composition disclosed by Yokohama would be expected to exhibit the same properties that are instantly claimed especially in the absence of evidence to the contrary. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Further, if applicant’s do demonstrate that the compositions of Yokohama do not have the claimed properties, it would have been obvious to one of ordinary skill in the art to optimize the compositions of Yokohama to have the claimed properties based on the teachings of Levy which are discussed above and incorporated herein because Levy teaches that it was known for one of ordinary skill in the art to select the appropriate blend water-soluble polymer carrier, binder, additives and actives and take into consideration the floatation properties of the components and the matter of the invention (e.g. the way it is formed) to deliver it to the appropriate area of the water column, e.g. the surface, and have it effectively treat this area of the water column for the appropriate period of time sufficient to treat a population of aquatic organisms which they teach are over multiple days, routinely over 2 days and as such when treating the surface one of ordinary skill in the art would obviously optimize the claimed agents to fall within the claimed ranges as Yokohama already teaches the same water-soluble polymers in amounts which overlap those instantly claimed, with the same active agents in amounts which overlap those instantly claimed, and the same surfactants and binders in amounts which overlap those instantly claimed are known in the art to be combined and extruded to form floating insecticidal/herbicidal compositions containing air bubbles/air pockets for treating water surfaces. Thus, it would merely be the optimization of the compositions already taught by Yokohama in order to achieve the claimed compositions especially since Levy teaches that it was known in the art for one of ordinary skill in this field of endeavor to select the appropriate blend water-soluble polymer carrier, binder, additives and actives and take into consideration the floatation properties of the components and the matter of the invention (e.g. the way it is formed) to deliver it to the appropriate area of the water column, e.g. the surface, and have it effectively treat this area of the water column for the appropriate period of time sufficient to treat a population of aquatic organisms which they teach are over multiple days, routinely over 2 days.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616